UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2307



DARRYL ALLMOND,

                                              Plaintiff - Appellant,


          versus


SECTION 8 DEPARTMENT OF HOUSING; JOHN TYLER;
JOHN TURNER; BRUCE HANNEMAN; BRIAN O’MALIE;
SANDHU; JIM HALL; MICHAEL FINKLE; PAULA
SAMPSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-894)


Submitted:   February 25, 2004             Decided:   March 9, 2004


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Allmond, Appellant Pro Se. Cynthia Lee Tianti, COUNTY
ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Darryl   Allmond   appeals    the   district   court’s   orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying

his motion for reconsideration.    We have reviewed the record and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.     See Allmond v. Section 8 Dep’t of

Housing, No. CA-03-894 (E.D. Va. filed Sept. 25, 2003 & entered

Sept. 30, 2003; Oct. 8, 2003).         We also find that the district

court properly denied Allmond’s motion for substitution and decided

the case without oral argument.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                - 2 -